Since I believe that the evidence before the trial court presented genuine issues of material fact as to the liability of the City of Columbus, I believe that summary judgment was inappropriate. I, therefore, respectfully dissent from the majority's decision.
A creek flows under Lazelle Road through a concrete box culvert eight feet wide. There is a seven-foot drop-off from the paved surface to the bottom of the culvert. There is virtually no berm beside the roadway, so if a motorist goes even a short distance off the paved surface, the vehicle will immediately fall seven feet and crash into a wall of solid concrete.
Ice and snow are facts of life during Ohio winters. Slips and skids are to be expected, so even a very careful motorist can end up a short distance off the traveled roadway. This is one of the reasons that the Ohio Department of Transportation specifies that roads will have six-foot wide shoulders.
I believe that this condition is such an obvious danger to the traveling public that it could be considered a nuisance. I also believe that, given the Ohio Department of Transportation's requirements, a surface area six feet on either side of the paved surface should be considered part of the roadway such that a governmental entity has an obligation to keep it "open, in repair, and free from nuisance." A seven-foot drop-off into a concrete wall culvert would, at least for summary judgment purposes, violate at least two of those requirements.
I also strongly disagree with the assertion in the majority opinion that design defects cannot be nuisances as a matter of law. The two concepts clearly can and do overlap. If an engineer were to design and the City of Columbus were to build a seven-foot ditch across a heavily traveled roadway, the result would be both a hazardous nuisance and the result of a design defect. In such a situation, the City of Columbus's liability hopefully would be undisputed.
Again, I believe that summary judgment was inappropriate. I would reverse the judgment of the trial court and remand the case for further proceedings. Since the majority does not, I respectfully dissent.